Citation Nr: 0028867
Decision Date: 10/12/00	Archive Date: 11/03/00

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420


DOCKET NO.  99-13 223	)	DATE OCT 12, 2000
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an effective date prior to March 1, 1998, for increased disability compensation benefits based on recognition of a common-law spouse.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from January 19890 to June 1991. This matter comes on appeal from a December 1998 decision by the Denver VA Regional Office.




FINDING OF FACT

A claim for increased disability compensation benefits based on a common-law spouse was received from the veteran on February 26, 1998.


CONCLUSION OF LAW

An effective date prior to March 1, 1998, for increased disability compensation benefits based on recognition of a common-law spouse is not warranted.  38 U.S.C.A. §§ 1115, 5110 (West 1991); 38 C.F.R. §§ 3.4, 3.31, 3.401(b) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION


Legal Criteria

Awards of additional compensation or pension for a dependent will be effective the latest of the following dates: 
(1) Date of claim. This term means the following, listed in their order of applicability: 
(i) Date of veterans marriage, or birth of his or her child, or, adoption of a child, if the evidence of the event is received within 1 year of the event otherwise. 
(ii) Date notice is received of the dependents existence, if evidence is received within 1 year of the Department of Veterans Affairs request. 
(2) Date dependency arises. 
(3) Effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action. (Authority: 38 U.S.C. 5110(f)) 
(4) Date of commencement of veterans award.
38 U.S.C. 5110 (f), (n); 38 C.F.R. § 3.401(b).

An additional amount of compensation may be payable for a spouse, child, and/or dependent parent where a veteran is entitled to compensation based on disability evaluated as 30 per centum or more disabling. 38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

Regardless of VA regulations concerning effective dates of awards, and except as provided in paragraph (c) of this section, payment of monetary benefits based on original, reopened, or increased awards of compensation, pension or dependency and indemnity compensation may not be made for any period prior to the first day of the calendar month following the month in which the award became effective. 38 C.F.R. § 3.31.


Analysis
 
In the present case, service connection is in effect for several disabilities, including HIV syndrome, evaluated as 30 percent disabling from June 1991, 60 percent disabling from January 1994, and 100 percent disabling since April 1995. A review of the record shows that the veteran was divorced from his then wife, Elsie, in September 1994. In April 1995, the veteran requested additional compensation benefits for his two children, born the previous January. The birth certificates of these children show the mother to be Wanda. In a telephone call with VA personnel in October 1997, Wanda said she and the veteran had been living together for about 4 years. On February 26, 1998, a letter was received by VA from the veteran indicating that Wanda had been his common-law spouse since March 1996. Wanda was added as a dependent for payment of disability compensation benefits effective March 1, 1998, in December 1998.

The veteran has contended that he is entitled to addition disability compensation based on a dependent spouse, as Wanda has been his common-law wife since 1994. The pertinent regulation, 38 C.F.R. § 3.401(b), provides that awards of additional compensation for a dependent spouse will be effective the latest of the following dates: (1) date of claim; (2) date dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action.  In this case, the veteran has been entitled to additional compensation for a dependent spouse for many years and he and Wanda have had a common-law marriage since at least 1996. The latest of these dates is the date of claim, February 26, 1998. Payment of benefits is effective the first day of the following month, or March 1, 1998. 38 C.F.R. § 3.31. Accordingly, an effective date prior to March 1, 1998, for increased disability compensation benefits based on recognition of a common-law spouse is not warranted.


ORDER

Entitlement to an effective date prior to March 1, 1998, for increased disability compensation benefits based on recognition of a common-law spouse is denied.




		
	WAYNE M. BRAEUER 
	Veterans Law Judge
	Board of Veterans' Appeals





  
